 


110 HRES 1382 EH: Honoring the heritage of the Coast Guard.
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1382 
In the House of Representatives, U. S.,

September 29, 2008
 
RESOLUTION 
Honoring the heritage of the Coast Guard. 
 
 
Whereas the Coast Guard, including its predecessor organizations, has a long and distinguished heritage dating back to the very first Congress in 1789; 
Whereas the Coast Guard is now in its 219th year of protecting the coast, saving life and property, protecting the environment, and ensuring the safety of life and property at sea; 
Whereas the Coast Guard and its predecessor organizations have been responsible for safe navigation since Congress— 
(1)authorized the necessary support, maintenance and repairs of all lighthouse, beacons, buoys, and specifically authorized the construction of the first Federal lighthouse at the mouth of the Chesapeake Bay, on August 7, 1789; and 
(2)established the Lighthouse Board on October 9, 1852; 
Whereas the Coast Guard and its predecessor organizations have, since September 1, 1789, been responsible for registering (documenting) vessels of the United States; 
Whereas the Coast Guard and its predecessor organizations have protected the coast since Congress authorized the President to build and equip ten revenue cutters, on August 4, 1790, which were to be paid for from duties on goods, wares and merchandise, imported into the United States, and on the tonnage of ships or vessels; 
Whereas the Coast Guard and its predecessor organizations have inspected vessels since Congress adopted, on July 7, 1838, an Act to provide better security of the lives of passengers on board of vessels propelled in whole or in part by steam, thus beginning the Steamboat Inspection Service; 
Whereas the Coast Guard and its predecessor organizations have conducted lifesaving operations along our coasts since Congress first appropriated funding for life-saving equipment for the use of volunteers on August 14, 1848, the first lifesaving stations were authorized on June 20, 1874, and the Life-Saving Service was established by Act of Congress on June 19, 1878; 
Whereas the Coast Guard and its predecessor organizations have had superintendence of all commercial marine and merchant seamen of the United States …; been charged with the supervision of the laws relating to the admeasurement of vessels, and the assigning of signal letters thereto, and designating their official number …; and annually prepare and publish a list of vessels of the United States … since Congress established Shipping Commissioners on June 7, 1872, and established the Bureau of Navigation on July 5, 1884; 
Whereas the Revenue Cutter Service and the Life-Saving Service were merged, by Act of Congress signed into law on January 28, 1915, to form the Coast Guard as an agency of the Department of the Treasury; 
Whereas the Lighthouse Service became part of the Coast Guard on July 1, 1939, as part of a government reorganization plan adopted by Congress on April 3, 1939; 
Whereas the Bureau of Marine Inspection and Navigation (a merger of the Steamboat Inspection Service and the Bureau of Navigation) became part of the Coast Guard in another reorganization in July 1946; 
Whereas the Coast Guard was transferred from the Department of the Treasury to the newly established Department of Transportation on April 1, 1967; and 
Whereas the Coast Guard was transferred to the newly established Department of Homeland Security in March 2003: Now, therefore, be it 
 
That the House of Representatives recognizes and honors all the men and women of the Coast Guard and its predecessor organizations since August 7, 1789. 
 
Lorraine C. Miller,Clerk.
